Case 1:14-CV-01242-RCL Document 65 Filed 01/15/19 Page 1 of 16

UNI'I`EI) STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JUDICIAL WATCH, INC.,
Plaintiff,
v. Civil Case No. 14-1242

U.S. DEPARTMEN'I` OF STATE,

Defendant.

\_/\_/\_/\_/\_/'--/\/\»/V\u,/\J

 

MEMORANDUM & ORDER
When this case began, Judicial Watch sought to verify the State Departinent’s search for
records from Jformer Secretary Hillary Clinton and her aides concerning the talking points former
U.N. Ainbassador Susan Rice used to respond to the attack on the U.S. Einbassy in Benghazi,
Libya. But the case has since expanded to question the motives behind Clinton’s private einail

use While Secretary, and behind the govennnent’s conduct in this litigation

Last rnonth, this Court ordered the parties to meet and confer to plan discovery f§§].
Judioial Watch submitted a proposed plan [62]; the government responded and countered With its

proposal [63]; Judicial Watch replied [64]. rl`his Meinoranduin & Order maps the path forward

I. Scope & Schedule. Diseovery shall be limited to three issues: (l) Whether Clinton
intentionally attempted to evade FOIA by using a private entail While Seeretary of State', (2)
Whether State’s efforts to settle this ease in late 2014 and early 2015 amounted to bad faith; and

(3) Whether State adequately searched for records responsive to Judicial Wateh’s FOIA request

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 2 of 16

Either side must obtain permission to conduct discovery beyond the depositions interrogatories

and document requests described herein.

The Court recognizes Judicial Watch took related discovery in Judiciaf Wa!ch, Inc. v.
Depnrtmem QfSrare, No. 13-1363 (D.D.C.) (Sullivan, J.). Yet the Cotnt declines to expressly
curtail discovery in this case as a result, especially since Judiciai Watch does not propose
deposing witnesses also deposed in that case. Consistent with the parties’ demonstrated respect
for the discovery process there, see Transcript of Motion Hearing Proceedings at 21:3~19,
Jirdiciaf Watch, Inc. v. Dep ’t O_me.te, No. 13~1363 (D.D.C. July 18, 2016), ECF No. 159, the

Court hopes the parties avoid unnecessarily duplicative discovery here.

The parties shall complete discovery within 120 days, unless they seek additional time.
The Court Will hold a post”discovery hearing to ascertain the adequacy of State"s searches, to
determine if Judicial Watch needs to depose additional Witnesses (including Hillary Clinton or

her former Chief of Staff Cheryl Mills), and to schedule dispositive motions

II. Procedure. The parties shall conduct discovery pursuant to the Federal Rnles of Civil

Procedure and of Evidence, subject to these limitations

A. Ti‘me 10 Respond to Iriterrogatories & Document Requests. Absent contrary order, Federal
Rules of Civil Procedure 33(b)(2) and 34(b)(2)(A) give parties thirty days to respond to
interrogatories and document requests 'l`his default limit will apply to interrogatories and
document requests propounded on private citizens For interrogatories and document requests
propounded on the government, ludicial Watch Wants to shorten the limits to fourteen days; the
government asks for the standard thirty~day periods Recognizing § udicial Watch’s need to

obtain preliminary discovery before taking depositions but mindful of overburdening the

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 3 of 16

government, the Court gives the government twenty days to respond to interrogatories and

document requests

B. anber ofDepositiorrs. The government wants to limit Judicial Watch to Rule
30(a)(2)(A)(i)’s ten-deposition ceiling. But consistent with Rule 26(b)(2)(A), the Court allows

Judicial Watch to depose all witnesses enumerated herein

C. Pi'ivr.'lege Cfaims & Objecrr'ons. Neither side waives any privileges or specific objections
As the government notes, the parties may agree pursuant to Federal Rule of Evidence 502(e) to
disclose information without waiving attorney-client or work-product privileges But absent
agreeinent, the government proposes producing its privilege log after discovery ends That is
insufficient To facilitate meaningful document production, the government must produce a
rolling privilege log, concurrent with its timely responses to document requests And to facilitate
prompt resolution of disputes, the Court will require any opposition be filed within five business
days of a motion for judicial intervention, with replies due three business days after the

opposition"s filing

D. Government Review ofDeposir‘ion Ti‘crrrsci‘rpts or Recordr'ngs. The government may, in
its sole discretion, embargo a deposition’s contents for three business days after production of
the transcript or recording_provided that it does so in good faith and that it declared its intent to
do so on the record at the deposition_to review the transcript or recording for classified
information, for information specifically exempted from disclosure by statute, or for information
concerning a pending law enforcement investigation, and to seek an order precluding tlie

infonnation’s public release.

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 4 of 16

III. Discovery into Hillary Clinton’S Private Email Use.

A. Deposin`ons. On whether Clinton’s private einail use while Secretary of State was an

intentional attempt to evade FOIA, l udicial Watch niay depose:]

l\)

Eric Boswell. the fenner Assistant Seci'etarv for Diploinatic Securitv. l`he
government argues Boswell does not have information relevant to the purpose
behind Clinton’s private email use, claiming he merely responded to her staff"s
inquiries regarding Blackberry use in her private office suite. But existing
evidence contradicts this clairn: Boswell"s March 2009 memo to l\/lills (avaiiable
at ECF No. 64-1) discusses security risks Clinton’s Blackberry use posed more
generally And Boswell personally discussed the ineino with Clinton. So lie
plainly has relevant information about that conversation and about his general
knowledge of Clinton’s einail use. .T udicial Watch may depose Boswell.

Justin Cooper_ the Clinton Foundation employee who created the
clintonemail.com server. In its proposal, Judicial Watch noted Cooper’s prior
congressional testimony “appears to contradict portions of the testimony provided
by l-luma Abedin in the case before ludge Sullivan.” Pl.’s Prop. Disc. Plan 2, ECF

No. 62. The government opposed Judicial Watch’s request because Judicial

 

1 lf these individuals also appear in subsections lV.A or V.A of this Order, Judicial Watch may only depose each

witness once.

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 5 of 16

Watch “offer[ed] no [further] explanation” or citation. Def.’s Prop. Disc. Plan &
Sched. lS-l9, ECF No. 63. But Judicial Watch provided one in its response:
Cooper repeatedly told Congress that Abedin helped set~up the Clintons’ private
server, e.g. , Exaniiniirg Preservafi`on ome)"e Depai'nnenr Fedeml Records:
Hem'.ing Befoi‘e lite H. Comm. on Over.sight & Gov 'l Reform, l 14th Cong. 40
(2016); Abedin testified under oath she did not know about the server until six
years later. See Transcript of l-luina Abedin Deposition at l9: 16~20:14, Judicial
Wmch, Inc. v. Dep 't o_mele, No. 13-l363 (D.D.C. June 28, 2016), ECF No. 129.
Judicial Watch may depose Cooper.

3. Clarerrce Finnevi the former deputy director of State’s Executive Secretariat staff.
The government opposes Finney’s deposition on two grounds First, the
government argues Finney’s testimony would be more efficiently covered through
State’s Rule 30(b)(6) deposition But this case’s questions hinge on what specific
State employees knew and when they knew it. As the principal advisor and
records management expert responsible for controlling Clinton’s official
con'espondence and records, Finney’s knowledge is particularly relevantl And
especially given the concerns about goverimient misconduct that prompted this
discoveryJ Judicial Watcli’s ability to take his direct testimony and ask follow-up

questions is critical

Second, the government opposes Finney’s deposition because he testified
publicly before Congress on similar issues, and because Judicial Watch
unsuccessfully sought his deposition in Judicial Watch v. Deparn-nenr ofStcire,

No. l3~l363 (D.D.C.). `l`rue enough, Judge Sullivan did not allow Finney’s

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 6 of 16

deposition, thinking it would unnecessarily duplicate State’s 30(b)(6) deposition
in that case. See l\/lem. Op. 21»23, Judicial Watch v. Dep ’r" ofSrare, No. l3-l363
(D.D.C. Aug. 19, 2016), ECF No. 124. But here, Judicial Watch seeks to go
beyond cursory, second-hand testimony and directly ask Finney what he knew
about Clinton’s email use. This includes asking about entails suggesting he knew
about her private einail use in 2014, and einails he received concerning a
December 2012 FOIA request from Citizens for Responsible Ethics in
Washington (CREW) regarding senior officials’ personal entail use»»--topics
State’s 30(b)(6) deposition in Judge Sullivan’s case never addressed Judicial

Watch may depose Finney.

4. Heather Samuelson` the former State Department senior advisor who helped
facilitate State’s receipt of Hillarv Clinton’s emails. The government argues
Samuelson’s testimony would be more efficiently covered through State’s Rule
30(b)(6) deposition But as explained in subsection lll.A.B, this case turns on what
specific govermnent employees knew and when they knew it. Judicial Watch
must be able to take their direct testimony and ask them follow-up questions
J' udicial Watch may depose Samuelson.

J. Jacob Sullivan. Secretarv Clinton’s former senior advisor and deputy Chief of

Staff. "i`he government does not oppose Sullivan’s deposition

B. lirrerrogafories. Judicial Watch may discover through interrogatory the identities of the
individuals referenced in the first full paragraph on the fourth page of the Federal Bureau of
lnvestigation’s Decernber 30, 2015 report (available at ECF No. 62-1) describing its Deceinber

22, 2015 interview of Bryan Pagliano. The government does not oppose this interrogatory

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 7 of 16

IV. Discovery into the State Department’s Settlement Conduct.

A. Deposi`tr'ons. On whether State’s settlement attempts in late 2014 and early 2015

amounted to bad faith, J udicial Watch may depose:2

1. The State Department. Judicial Watch may depose the State Depaitment under
Rule 30(b)(6) about

0 this FOIA request;

CREW’s December 2012 FOIA i'equest;

its initial discovery of, and reaction to, llillary Clinton’s private einail use;

its November 12, 2014 letter to Judicial Watch regarding this litigation;

the December 31, 2014 Joint Status Report, ECF No. 10; and

the February 2, 2015 Joint Status Report, ECF No. ll.

The govennnent does not oppose this deposition

l\)

wl See supra subsection Ill.A.3.

3. J olin l-lackett. the former deputy director of State’s Office of lnforrnation
Programs & Seivices. The government argues Hackett’s testimony would be more
efficiently elicited through State’s Rule 30(b)(6) deposition But as explained in
subsection lli.A.B, this case depends on what specific government employees
knew and when they knew it. Judicial Watch must be able to take their direct

testimony and ask them follow-up questions Judicial Watch may depose l-lackett.

 

2 If these individuals also appear in subsections lll.A or V.A of this Order, J udicial Watch may only depose each
witness once.

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 8 of 16

4. Gene Sinilanskv. an attornev~advisor within State’s Office of the Legal Advisor'.
The government opposes Smilansky’s deposition, calling it an “extraordinary
request” because “Smilansky has provided [State with] legal advice regarding
requests for emails from Secretary Clinton, FOlA litigation concerning the
Benghazi attacks and the talking points at issue in this case, and because virtually
all of his knowledge (if any) about the relevant facts would have come to him in
his role as an attorney advising a client.” Def.’s Prop. Disc. Plan & Sched. 20-21.
lt also claims “Smilansky is unlikely to have any relevant, non-privileged
information that is unavailable from other sources,” including the Depaitinent’s
30(b)(6) deposition or the State Department Inspector General’s public report

To be sure, it is rare for a party to depose his opponent’s attorney. But this
is rare case. Judicial Watch adequately justifies this exceptional step by
establishing Sniilansky’s involvement in processing FOlA requests for Secretary
Clinton’s email from 2012 to 2014, including CREW’s 20l2 request And in this
case about what government officials knew and when they knew it, Smilansky’s
experience_documented through ernails he sent and received in 20l3 and 2014,
see ECF No. 50-1_is highly relevant and critical to Judicial Watch’s case.
l\/loreover, his first-hand knowledge is what’s critical, not information filtered
through a 30(b)(6) deposition or through the lnspector General’s report. See also
supra subsection 111.A.3. Judicial Watch may depose Smilansky.

5. Samuelson. See supra subsection III.A.4.

6. Shervl Walter. former director of State’s Office of lnformation Proararns &

Services. The government argues Walter’s testimony would be more efficiently

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 9 of 16

covered through State"s Rule 30(b)(6) deposition But as explained in subsection
lll.A.B, this case involves what specific government employees knew and when
they knew it. Judicial Watch must be able to take their direct testimony and ask
them follow-up questions Judicial Watch may depose Walter.

7. Jonathon Wasser. a management analyst for the Executive Secretariat staff. The
government argues that Wasser’s testimony unnecessarily duplicates State’s
30(b)(6) deposition in Judicial Watch v. Depnrrmeirr of Srare, No. 13-1363
(D.D.C.) (Sullivan, J.), and_in any event_that his testimony would be more
efficiently covered through State’s Rule 30(b)(6) deposition But both arguments
miss Judicial Watch’s need to take his direct testimony and ask him follow-up
questions, particularly regarding einails suggesting he knew about Clinton’s
private email use in 2014. See also airpch subsection III.A.3. Judicial Watch may
depose Wasser.

8. The Office of information Program & Services analysts assigned to this case. The
goveniment argues these individuals’ testimony would be more efficiently elicited
through State’s Rule 30(b)(6) deposition. But as explained in subsection Ill.A.S,
this case turns on what specific government employees knew and when they knew
it. Judicial Watch must be able to take their direct testimony and ask them follow-
up questions Judicial Watch may depose these analysts

9. The unidentified Officer of lnformation Program & Services official whose
August 17. 20l5 FBI interview is memorialized in the August 18. 2015 report

available at ECF No. 62-2. The government argues this person’s testimony would

 

be more efficiently covered through State’s Rule 30(b)(6) depositionl But as

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 10 of 16

explained in subsection lll.A.B, this case concerns what specific government
employees knew and when they knew it. Judicial Watch must be able to take their
direct testimony and ask them follow-up questions Judicial Watch may depose

this unidentified official

B. Iiirei'rogarorr`es. Judicial Watch may also obtain via interrogatory the identity of the
analysts who searched the Office of the Secretary records on September 23, 2014, and of any
people who performed the search described in paragraph seventeen of J olin F. Hackett`s July 7,
20l 5 declaration (available at ECF No. 19-2), as well as the dates they searched The

govennnent does not oppose these interrogatories

C. Docwneiit Reqnests. Finaliy, Judicial Watch may request the following documents:

l. an unredacted copy of an August 8, 2014 email exchange between Finney,
Wasser, .i ames Blair, Andrew Keller, and Smilansky (a redacted copy is available

at ECF No. 50-1, p. 37);

l\)

an unredacted copy of a May 1, 2013 email exchange between Smilansky, Brett

Gittleson, Waltei', and others (a redacted copy is available at ECF No. 50-1, pp.

23-29);

3. a copy of the entail exchanges available at ECF No. 62-3 with the Exemption 5
redactions removed; and

4. records concerning the Departrnent"s pre-February 2J 2015 awareness of the need

to continue searching for records responsive to this FOIA request, as well as those

records’ locations

The government does not oppose these document requests

l()

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 11 of 16

V. Discovery into the Adequacy of the State Department’s Search.

A. Deposiri'oiis. On whether State adequately searched for responsive records, J udicial

Watch may depose:3

1. The State Department. Judicial Watch may depose the Department under Rule
30(b)(6) about
- this FOIA request;
~ preparing talking points for former U.N. Ambassador Susan Rice"s
Septeinber 16, 2012 media appearances;
¢ the advance dissemination or discussion of those talking points;
v the aftermath of Rice’s appearances; and

¢ the Department’s evolving understanding of the Benghazi attack.

The government does not oppose deposing the Department on the first point. But
the government does oppose deposing the Department on the latter four points,
arguing they “ha[ve] nothing to do with the adequacy of State’s response to the

narrow FOlA request at issue in this litigation.” Def.’s Prop. Disc. Plan & Sclied.

2.

Yet Rice’s talking points and State’s understanding of the attack play an
unavoidably central role in this case: information about the points’ development
and content, as well as their discussion and dissemination before and after Rice’s

appearances could reveal extant unsearched, relevant records; State’s role in the

 

3 lfthese individuals also appear in subsections llI.A or lV.A ofthis Order, Judicial Watch may only depose each
witness once.

11

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 12 of 16

points’ content and development could shed light on Clinton’s motives for
shielding her entails from FOIA requesters or on State’s reluctance to Search her
emails. See also Mem. Op. 7-8, ECF No. 54 (“Did State know Clinton deemed the
Benghazi attack terrorism hours after it happened, contradicting the Obama
Adniinistration’s subsequent ciaim of a protest-gone-awry? . . . Did the
Departinent merely fear what might be found? Or was State"s bungling just the
unfortunate result of bureaucratic redtape and a failure to connnunicate?"’). The
government correctly notes Judicial Watch cannot “appoint itself as a freelance
lnspector General” into the Gbania Adininistration’s response to the Benghazi
attack Def.’s Prop. Disc. Plan & Sched. ll. But that’s not what Judicial Watch
does here. Thouglt Judicial Watch cannot helm a fishing expedition trawiing
anything and everything concerning the Benghazi attack, Judicial Watch may
depose State on these topics to the extent helpful to answer the questions

underlying this discovery.

!\)

Cooper. As Clinton°s email server’s initial creator and manager, Cooper may have
relevant insight on whether additional emails still exist and where they may be
located. See also supra subsection III.A.Z. Judicial Watch may depose Cooper.

3. Fii_tne\g See supra subsection III.A.3.

4. Samuelson. See supra subsection llI.A.4.

!J\

Sullivan. The government does not oppose Sullivan’s deposition

6. Wasser. See supra subsection lV.A.'/'.

B. fivterrogafories.

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 13 of 16

i. Judicial Watch may serve interrogatories on Rice and on Benjainin Rhodes, President
Obanta’s former Deputy National Security Advisor who helped develop Rice’s talking points
3 udicial Watch actually wants to depose Rice and Rhodes. But the government opposes the
depositions, casting them as “an attempt to get at the underlying issues about Benghazi, rather

than issues relating to this FOIA case."’ Def.’s Prop. Disc. Plan & Sched. 12.

Of course, that is not entirely true. .lust as the State Depaitment’s testimony on the
Benghazi attack and Rice’s talking points may help answer the questions underpinning this
discoveiy, see supra subsection V.A.l, so too may Rice and Rhodes’s testimony But neither
Rice nor Rhodes worked in the Office of the Secretary; neither has ties to Hiliary Clinton’s
private email use or to the governinent’s conduct in this case. And if Judicial Watch wants to
discover who Rice communicated with on the day of the attack and the following weeks, it
ah'eady has all her emails, thanks to its identically worded, long-resolved FOIA request to the
U.S. Mission to the United l\lations. See Judicial Watch v. U.S. Dep ’r QfSrare, No. 13-951
(D.D.C. Sept. 12, 2014) (Sullivan, J.). So to the extent J udicial Watch will sail unchartered
waterfront with Rice and Rhodes, it has not justified deposing them; interrogatories would
seemingly suffice to verify State"s search in this case. So for now, Judicial Watch may only serve

interrogatories on Rice and Rhodes.

ii. Judicial Watch may serve interrogatories on E.W. Priestap, the assistant director of the
FBl’s counterintelligence division who supervised the investigation into Clinton’s private entail
use. Judicial Watch’s proposal goes further, seeking to depose Priestap on “the nature [and]
extent of the FBl’s efforts, such as who the FBl attempted to contact, who the FBI actually
talked to, who the FBI requested records from, who actually provided records, and whether the

FBI believes those that they requested records from actually returned all of the requested

13

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 14 of 16

records.” Pl.’s Resp. 6, ECF No. 64. To be sure, “[t]his information could shed additional light
on the adequacy of the State Department’s search and other sources from which it might yet

obtain records.” fail

But the government notes "‘Priestap has already provided declarations [in another case]
recounting the ‘FBl’s extensive efforts to locate all potentially work-related’ emails.” See Def.’s
Prop. Disc. Plan & Sched. 153-19 (quoting Mem. Op. at 13, Judicial Watch v. Ti.'Hersoii, No. 15-
785 (D.D.C. Nov. 9, 2017) (Boasberg, J.)). And those declarations rule out further stores of
Clinton’s emails. See l\/lem. Op. at 4, Judicial Watch v. Ti.'i'fersoii, No. 15~785 (D.D.C. Nov. 9,
20]7), ECF No. 58. The FBl’s final report echoes this testimony, U.S. Dep’t of Justice, Clinton
E-Mail Investigation, https://vault.ibi.gov/hillary-r.-clinton/Hillaiy%ZOR.%ZGClinton%Q.OPai't%
2001%200f%2028, as does the FBI Inspector General’s repoit. U.S. Dep’t of Justice, A Review
of Various Actions by the Fedei'al Bureau of Investigation and Depai'tment of Justice in Advance
of the 2016 Election (2018), littps://www.oversiglit.gov/sites/default/files/oig-repoi'ts/ZOl6_

election_fiiial_report_06- l 4-1 8_0 .pdi`.

To the extent Judicial Watch will cover unexplored terrain with Priestap, it has not
justified saddling this high-ranking law enforcement official with a deposition Tlie Court does
not see why Judicial Watch cannot adequately discover the information more efficiently through

interrogatories So Judicial Watch may only serve interrogatories on Priestap.

iii. l udicial Watch may serve interrogatories on Monica l-lanley, a former staff member
in State’s Office of the Secretary, and on Lauren Jiloty, Clinton’s former special assistant 'i`he

government does not oppose these interrogatories

14

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 15 of 16

Judicial Watclt’s proposal goes further, seeking to depose Hanley and Jiloty to elicit their
recollection of Clinton’s frequent entail correspondents On oite ltand, their testimony matters:
Haitley was a key Clinton assistant, and Jiloty maintained Clinton’s Blackberry contacts, so their
knowledge of Clinton’s einaii practices will help ensure State turned over every stone to searclt
for Clinton’s entails. But the Court does not see why such a limited purpose necessitates an
expensive and burdensome deposition Nor does Judicial Watch adequately justify why it cannot
discover what it needs front Hanley and .Tiloty with equal effect and greater economy through
interrogatories So for now, tlte Court only allows Judicial Watch to serve interrogatories on

Hanley and Jiloty.

iv. 5 udicial Watch iitay also Obtaiit through interrogatory the number of entails Witltin
Department records sent to or from tlte cliittonentail.cont domain nante--inciuding the “carbon
copy" and “blind carbon copy” functions_between Septentber 11, 2012 and February 2, 2013
including Alice Wells, Andrew Sltapiro, Anne-Marie Slaughter, Caroline Adler, l\/lills, Claire
Coleinan, Daii Schwerin, Abedin, Sullivan, Joseplt 1\/lacManusJ Judith McHale, Jiloty, Lona
Valntoro, l\/laria Sand, Melanne Verveer, Hanley, Patrick Kennedy, Pltilippe Reines, Ricltard
Vernta, Robert Russo, Rice, Victoria Nuland, Wendy Sherman, and Williaitt Bui'ns. The

government does not oppose this interrogatory

Judicial Watch’s proposal goes furtlter, seeking this information for Clinton’s entire turn
as Secretary, starting Jaituary 20, 2009. But the Court does not see how information from before
Septentber 11, 2012 helps Judicial Watch verify State’s search for documents necessarily created
on or after that date. And neither Judicial Watch’s proposal nor its response defends the earlier
date. So Judicial Watch may only discover this information for entails sent between September

11, 2012 and February 2, 2013.

15

Case 1:14-cV-01242-RCL Document 65 Filed 01/15/19 Page 16 of 16

C. Docuiiienr Requesrs. Judicial Watch may request the following documents:

1. all records_including internal communications_concerning this FOIA request;

2. all records relating to the Departntent‘s practices, policies, and actions accounting
for Office of the Secretary records, including the entails of Hillary Cliitton, Cheryl
Mills, Huma Abedin, Jacob Sullivan, and oth'er staff7 during and after their

employment

The government does not oppose these document requests

lt is SO ORDERED.

Date: .lanuary£ 2019 ga C- yian

Royce C. Lantberth
United States District Judge

16

